Citation Nr: 1400682	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an increased rating for residuals, minor fracture of left humerus with degenerative joint disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion  
	




ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1976 to April 1980.  

Historically, a claim for service connection for bilateral hearing loss was denied by the RO in June 1980.  The Veteran filed a notice of disagreement in July 1980, and the RO issued a statement of the case in March 1981.  However, the Veteran did not perfect an appeal with a timely-filed substantive appeal.   

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied an increased rating for service-connected chronic right shoulder strain, previously rated as residuals, minor fracture of left humerus with degenerative joint disease, and confirmed and continued the previous denial of service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in January 2010.  In May 2010, the Veteran advised the RO to correct the record to reflect that he was service-connected for his left shoulder.  The RO issued a statement of the case in June 2011, amending the Veteran's arm/shoulder claim to indicate that he sought entitlement to an evaluation higher than 20 percent for residuals, minor fracture of left humerus with degenerative joint disease and service connection for bilateral hearing loss.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in July 2011.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A June 2012 letter informed him that the requested Board hearing was scheduled for a date in August 2012.  The Veteran did not report for the scheduled hearing/  However, on August 9, 2012, the Veteran's representative submitted an informal hearing presentation, indicating that the Veteran was unable to attend the hearing scheduled for August 9, 2012.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless,  electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional rating decisions and correspondence, which the Board has reviewed.

As regards characterization of appeal with respect to hearing loss, the Board points out that it must address the question of whether new and material evidence to reopen the claim for bilateral hearing loss has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Given the Board's favorable disposition of the request to reopen (and, as discussed below, the need for further development of the claim for service connection, on the merits), the Board has characterized the appeal with respect to hearing loss as encompassing the first and second matters set forth on the title page.

The Board's decision reopening the claim for service connection for bilateral hearing loss is set forth below.  The claim for service connection for bilateral hearing loss, on the merits, along with the claim for higher rating for residuals of a  minor fracture of left humerus with degenerative joint disease, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in his July 2011 substantive appeal the Veteran asserted that, when he had his accident in service, it is possible that it caused damage to his neck.  Although this statement appears to raise a claim for service connection for a neck condition , no such claim has been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a June 1980 rating decision, the RO denied service connection for bilateral hearing loss; although the Veteran filed a notice of disagreement in July 1980, he did not perfect an appeal with a timely-filed substantive appeal after issuance of the March 1981 statement of the case.  

3.  Evidence associated with the claims file since the June 1980 denial of the claim for service connection for bilateral hearing loss includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1980 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103. (2013).  

2.  As pertinent evidence received since the RO's June 1980 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A.§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim has  been accomplished.

II.  Request to Reopen

Under applicable law in effect in 1980 and currently, service connection is warranted where the evidence of record establishes that am injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

In the present case, the RO, by a decision entered in June 1980, denied the Veteran's claim for service connection for bilateral hearing loss.  The evidence then of record consisted of the Veteran's service treatment t records (which includes a notation of bilateral mild hearing loss at separation, and testing results that appear to reflect some degree of hearing loss at some frequencies), and the report of a May1980 VA examination (which reflects testing results indicating that the Veteran's hearing within both ears was within normal limits).  The RO denied the claim on the basis of the May 1980 testing results reflecting normal hearing acuity.   

After the RO notified the Veteran of its decision, and of his appellate rights, the Veteran initiated an appeal of the RO's decision by filing a notice of disagreement in July 1980.  The RO issued a statement of the case in March 1981.  The Veteran did not perfect an appeal by filing a substantive appeal within 60 days after issuance of the statement of the case, or within a year of the original June 1980 decision denying service connection for bilateral hearing loss.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1962).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 1962); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1962).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims file since the RO's June 1980 rating decision that was not previously considered by submitted to agency decision-makers includes private treatment records (to include an October 2010 audiogram (in graph form), and January 20ll letter from Miracle Ear), as well as the report of an October 2008 VA examination which includes testing results documenting that the Veteran now has hearing loss to an extent recognized as a disability for VA purposes (as defined by 38 C.F.R. § 3.385). 

Also received are various statements advanced by the Veteran in connection the request to reopen.  Specifically, in the April 2008 claim, the Veteran stated that he was exposed to loud noise for four years while in military service without ear protection, as noted that his service treatment records, and that he has hearing loss as a result.  Also in various statements, the Veteran appears to assert that he has had continuity of symptoms of diminished hearing since service,

The Board finds that, collectively, the above-noted evidence constitutes new and material evidence to reopen the claim for service connection for bilateral hearing loss   This evidence was not before adjudicators when the Veteran's claim was last denied in June 1980, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss-specifically, whether the Veteran has current bilateral hearing loss that may be related to noise exposure and/or or diminished hearing in service.  As such, although not definitive, such evidence provides a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010 (holding that  new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).

Accordingly, the requirements for reopening the claim are met.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that RO action on the reopened claim for service connection for bilateral hearing loss is warranted.

The Board notes that the claim for service connection was previously denied because of the Veteran's hearing was found to be normal upon testing in 1980.  However, given the Veteran's assertions of in-service noise exposure, the hearing loss noted -and, seemingly, documented on testing-during service, the Veteran's assertions of continued diminished hearing after discharge, and current bilateral hearing loss disability shown, the Board finds that examination and medical opinion in connection with this claim-based on considered of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In rendering his or opinion, the examiner should comment upon the significance, if any, of the 1980 testing results, and whether those results are deemed valid in light of all the above. 

Accordingly, the RO should arrange for the Veteran to undergo VA audiology examination, by an appropriate physician or audiologist.  

The Board also finds that further RO action in connection with the claim for a rating in excess of 20 percent for residuals of minor fracture of left humerus with degenerative joint disease is warranted,. 

In his January 2010 notice of disagreement, the Veteran indicated that the pain in his left shoulder had increased to unbearable levels, his health provider referred him to a pain clinic, and he sought emergency room treatment for extreme pain to his shoulder.  The Veteran also asserted in his July 2011 substantive appeal that he has severe pain approximately 5 to 6 times monthly, averaging 4 to 5 days, and up to 3 to 4 weeks.  He stated that he would lean his neck over on his shoulder to help alleviate pain, and stated that when he had his accident in service it was possible it caused damage to his neck.  

The Board notes that the October 2008 VA examination for the Veteran's shoulder was inadequate for many reasons, including the fact that the right, not left shoulder was examined and a right shoulder disability was diagnosed.  Accordingly, another VA examination was conducted in October 2010. 

The report of the October 2010 VA examination reflects that  the examiner took a history of the Veteran, conducted a physical examination, and reviewed the October 2008 VA examination report and the June 2008 MRIs of the Veteran's left shoulder and cervical spine.  In the summary section of the October 2010 VA examination report, the VA examiner recommended that current MRIs be taken and interpreted for the Veteran's left shoulder in light of the very restricted movements, the almost normal MRI of the left shoulder joint in 2008, report of tendinopathy, and the impact of the findings on the 2008 cervical spine MRI on his left shoulder where a neck condition was implicated as a reason for the Veteran's shoulder pain, among other reasons for new MRIs.  However, the VA examiner noted that there was a telephone call about the delay (on the report), although the new MRI for the left shoulder could only be booked for November 5th.  The examiner stated that he sent the report, and it stated that it was signed on November 1, 2010.  The report also included a line indicating that it was a "draft."  

In the June 2011 statement of the case in June 2011, the  RO considered the "draft"  October 2010 VA examination report that did not reflect any recent MRI results as requested by the VA examiner.  After the RO issued the statement of the case, the Veteran sent a statement in support of his claim in July 2011 to advise the RO to request the results of his left shoulder MRI dated November 22, 2010, and all MRI results from Martinsburg VA Medical Center (VAMC) from November 22, 2010, as additional evidence in his appeal.  The claims file reflects that the Martinsburg VAMC MRI results for the Veteran's cervical spine and left shoulder were printed on November 1, 2011.  However, the RO did not issue a supplemental statement of the case clearly addressing the findings from the cervical spine and left shoulder MRI results from November 2010, including the note of "AC joint arthritis with small osteophytes, causing some impingement of the rotator cuff" in the left shoulder MRI.  

Furthermore, the claims file reflects that a "Final Opinion" from the VA examiner dated November 29, 2010 was also printed November 1, 2011.  In that opinion, the examiner essentially opined that based on the MRI results, that majority of the Veteran's severe pain and resulting impairment was attributable to a neck, rather than his service-connected left shoulder condition.  Again, however, this "Final Opinion" was not clearly addressed in a supplemental statement of the case. 

Subsequently, the Veteran nad his representative submitted additional records of VA treatment of the left shoulder dated from August to November 2011, along with a waiver of initial RO consideration.

However, in the interests of due process, and to avoid any prejudice to the Veteran, a remand of the left shoulder claim for the RO to fully consider the October 2010 report, the subsequent MRI results, the November 2010 addendum opinion, and all, subsequent VA treatment records in assessing the severity of that disability-to include the 2011 records referenced above (notwithstanding the waiver of RO consideration of those records).  The RO should also  arrange for the Veteran to undergo further examination in connection with the left shoulder claim, if appropriate.

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, shall result in denial of the reopened claim for service connection and/or the increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 


Prior to arranging for the Veteran to undergo VA examination(s), the RO should obtain and associate with the claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include records from the Martinsurg VAMC dated since November 201.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)(West 2002); but see 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any records of private treatment for hearing loss and/or the left shoulder.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination in connection with the left shoulder claim, if appropriate) prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran-to include records from the Martinsburg VAMC dated since November 2011.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization to obtain any outstanding private records of evaluation and/or treatment of the Veteran's bilateral hearing loss and/or left shoulder disability.  All records and/or responses received should be associated with the claims file. 
 
3.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an appropriate physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, along with paper copies of any relevant Virtual VA records, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to current bilateral hearing loss disability, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service, to include alleged in-service noise exposure.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent and medical and lay evidence, to include the hearing loss noted at service separation (and the contemporaneous testing results that seem to document some hearing loss), as well as the Veteran's assertions of continued diminished hearing since service.  The examiner should also address the significance, if any, of the normal hearing results obtained on VA audiometric testing in May 1980 (one month after discharge), including comment on the validity of those testing results, in light of the above.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted (to include arranging for further examination of the Veteran's left shoulder, if appropriate), adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claims(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the records since the last adjudication), and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


